UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) þ Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2011. ¨ Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 0-28311 SIBLING ENTERTAINMENT GROUP HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) TEXAS 76-027334 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 2180 Satellite Blvd, Suite 400, Duluth, GA 30097 (Address of Principal Executive Office)(Postal Code) (404) 551-5274 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted in its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this Chapter) during the preceding 12 months or such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LargeAcceleratedFiler o AcceleratedFiler o Non-Accelerated Filer o SmallerReportingCompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the registrant’s classes of common stock as of September 30, 2011 was 62,826,011 shares of Common stock and9,879,854shares of series common stock. EXPLANATORY NOTE Sibling Entertainment Group Holdings, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (this “Amendment”) to amend our Quarterly Report on Form 10-Q for the quarter ended September 30, 2011, which was filed with the Securities and Exchange Commission (the “SEC”) on November 3, 2011 (the “Original Filing”). On the cover page of the Original Filing, the box for “Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days” was incorrectly checked as “No.” This Amendment corrects the box to “Yes.” In Note 5 to the Financial Statements (Short-Term Notes Payable), the amounts in the table have been adjusted. Except as set forth in this Explanatory Note, no other changes are made to the Original Filing.The Original Filing continues to speak as of the date of the Original Filing.Unless expressly stated, this Amendment does not reflect events occurring after the filing of the Original Filing, nor does it modify or update in any way the disclosures contained in the Original Filing. TABLE OF CONTENTS Page PART I. 3 ITEM 1. FINANCIAL STATEMENTS 3 Balance Sheets as ofSeptember 30, 2011 (unaudited) and December 31, 2010 4 Statements of Operations for the three months ended September 30, 2011 and 2010, the nine months ended September 30, 2011, the period from June 10, 2010 (inception) to September 30, 2010 and the period from June 10, 2010, (inception) to September 30,2011 (unaudited) 5 Statements of Cash Flows for the nine months ended September 30, 2011, the period from June 10, 2010 (inception) to September 30, 2010 and the period June 10, 2010 (inception) to September 30,2011 (unaudited) 6 Statements of Stockholder’s Equity (Deficit) for the period June 10, 2010 (inception) to September 30, 2011 (unaudited) 7 Notes to Financial Statements (unaudited) 8 ITEM 2. MANAGEMENT'S PLAN OF OPERATION 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II. 20 ITEM 1. LEGAL PROCEEDINGS 20 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. REMOVED AND RESERVED 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 SIGNATURES 21 INDEX TO EXHIBITS 22 2 PART I ITEM 1. FINANCIAL STATEMENTS As used herein the terms “Company,” “we,” “our”, and “us” refer to Sibling Entertainment Group Holdings, Inc., formerly, Sona Development Corp., a Texas corporation, unless otherwise indicated. In the opinion of management, the accompanying unaudited financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. 3 SIBLING ENTERTAINMENT GROUP HOLDINGS, INC. (A Development Stage Company) BALANCE SHEETS ASSETS September 30, December 31, (unaudited) Current assets: Cash $ $
